Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on October 17, 2022.
Claims 1-8 are currently pending in the application and are considered in this Office action, with claims 1-5, 7-8 amended.
The rejection of claims 2, 5 and 7, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections. 

Claim Objections
Claim(s) 3-4 is/are objected to because of the following informalities: 
 “utilizing a transducer connected to the control system and to shake or vibrate the panel” (claims 3-4) should be corrected, e.g. “utilizing a transducer connected to the control system and configured to shake or vibrate the panel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the heater”. There is insufficient antecedent basis for this limitation in the claim. Correction is required. This rejection affects claims dependent on claim 1.

Allowable Subject Matter
Claim(s) 3-4 is/are objected to, and claim(s) 1-8 is/are rejected under 35 U.S.C. § 112(b) rejections. However, the claims would be allowable if the claim(s) is/are amended to overcome the objections and  35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
 The closest prior art of record is Hunt (US 2009/0288691 A1), Grossman (US 2017/0173640 A1), and Hegetoe-Kunze (DE 102011118829 A1). The prior art of record fails to teach or render obvious method of cleaning the solar panel comprising, inter alia, heating the fluid with the electrically heated nozzle provided at a perimeter of the solar panel and connected to the control system, wherein the control system controls a cleaning cycle by selective release of fluid at a controlled temperature by command to the valve and a heater of the electrically heated nozzle, as in the context of claim 1. Such step allows to quickly heat the fluid at the perimeter of the solar panel immediately before dispensing the heated fluid, resulting in advantaged performance and improved energy efficiency. See Applicant's US PGPUB 2020/0350855 A1 at para [0041].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711   

/Joseph L. Perrin/Primary Examiner, Art Unit 1711